                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                          Plaintiff,

                 v.

    JOHN PEARL SMITH, II,                          Case No. 3:16-cr-00086-SLG-1

                          Defendant.


                       ORDER REGARDING MOTION TO STAY

       Before the Court at Docket 1097 is defendant John Pearl Smith’s Motion to

Stay Further Proceedings Pending a Decision in United States v. Taylor, Sup. Ct.

#20-1459. The government responded in opposition at Docket 1101. Mr. Smith

replied at Docket 1103.

       Mr. Smith seeks an order staying all further proceedings in this case until

the Supreme Court issues a decision in United States v. Taylor.1 The issue

presented in Taylor is “[w]hether 18 U.S.C. 924(c)(3)(A)’s definition of ‘crime of

violence’ excludes attempted Hobbs Act robbery, in violation of 18 U.S.C.

1951(a).”2 Taylor is relevant to this case because Counts 3, 4, 5, and 6 of the First

Superseding Indictment charge Mr. Smith with use of a firearm to commit murder


1
 The Supreme Court granted a writ of certiorari in Taylor on July 2, 2021. ___ S. Ct. ___ (2021),
2021 WL 2742792.
2
 Gov.’s Pet. for a Writ of Certiorari at *1, United States v. Taylor (No. 20-1459), 2021 WL
1534460 (Apr. 2021).




        Case 3:16-cr-00086-SLG Document 1104 Filed 07/23/21 Page 1 of 5
during and in relation to a crime of violence.3 The “crime of violence” underlying

Counts 3, 4, 5, and 6 is the attempted Hobbs Act robbery alleged in Count 1.4

Accordingly, if an attempted Hobbs Act robbery is not a crime of violence, it cannot

serve as the predicate crime underlying the firearm/murder charges in Counts 3,

4, 5, and 6.5

          Mr. Smith is charged with 17 counts in total. Mr. Smith contends that he

should not have to go to trial on Counts 3, 4, 5, and 6 until Taylor is determined

because he would suffer unfair prejudice that would affect all 17 counts: “The jury

will have been instructed that Mr. Smith ‘committed a crime of violence’ in [Counts

3, 4, 5, and 6]. Just the multiplicity of counts and the use of the term ‘crime of

violence’ demonstrates the unfair prejudice to Mr. Smith if the jury considers the

other 13 charges in the Indictment with the four counts now in doubt.”6 He also

maintains that he will be prejudiced because “the jury will have heard evidence

and argument on matters that are no longer federal homicide crimes at all.” 7 Mr.

Smith asserts that if the Supreme Court decides Taylor in his favor, “a mistrial or


3
    Docket 103 at 4–6 (citing 18 U.S.C. § 924(c)(1), (j)(1)).
4
    Docket 103 at 3 (citing 18 U.S.C. § 1951(a)).
5
 Mr. Smith previously moved to dismiss Counts 3, 4, 5, and 6, contending that attempted Hobbs
Act robbery was not a crime of violence for purposes of 18 U.S.C. § 924(c). Docket 623. The
Court denied the motion. Docket 672.
6
  Docket 1097 at 3. Accord Docket 1103 at 3–4 (asserting that he will be unfairly prejudiced by
the jury being instructed that an attempted Hobbs Act robbery is a “crime of violence” when not
all of the charged counts involve a “crime of violence”).
7
    Docket 1103 at 3.


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Stay
Page 2 of 5
           Case 3:16-cr-00086-SLG Document 1104 Filed 07/23/21 Page 2 of 5
a new trial would likely be the result,” which would delay resolution of his case for

longer than if this Court grants a stay pending a decision in Taylor.8

          The government responds that the Court should deny the instant motion

because Mr. Smith has not shown that the factors set forth in Nken v. Holder

support a stay.9          Pursuant to Nken, a court considers “(1) whether the stay

applicant has made a strong showing that he is likely to succeed on the merits; (2)

whether the applicant will be irreparably injured absent a stay; (3) whether

issuance of the stay will substantially injure the other parties interested in the

proceeding; and (4) where the public interest lies.”10 Mr. Smith replies that the

standard set forth in Nken applies when considering “post-trial stays pending

appeal or other review.”11 He asserts that the proper considerations for a stay of

a case when another court is considering a dispositive issue are “the potential

dispositive effect of the other case, judicial economy achieved by awaiting

adjudication of the other case, the public welfare, and the relative hardships to the

parties created by withholding judgment.”12


8
    Docket 1097 at 3–4.
9
    Docket 1101 at 3 (citing 556 U.S. 417, 433 (2009)).
10
     556 U.S. at 434 (quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987).
11
     Docket 1103 at 2.
12
  Docket 1103 at 2 (quoting Caspar v. Snyder, 77 F. Supp. 3d. 616, 644 (E.D. Mich. 2015)); see
also Leyva v. Certified Grocers of California, Inc, 593 F.2d 857, 863–64 (9th Cir. 1979) (“A trial
court may, with propriety, find it is efficient for its own docket and the fairest course for the
parties to enter a stay of an action before it, pending resolution of independent proceedings
which bear upon the case. This rule applies whether the separate proceedings are judicial,
administrative, or arbitral in character, and does not require that the issues in such proceedings

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Stay
Page 3 of 5
           Case 3:16-cr-00086-SLG Document 1104 Filed 07/23/21 Page 3 of 5
       The Court need not adopt either parties’ proposed standard, because the

Court finds Mr. Smith’s arguments unpersuasive under either standard. Although

the Supreme Court’s decision in Taylor may dispositively affect Counts 3, 4, 5, and

6, Mr. Smith will not be irreparably injured by going to trial prior to a decision in

Taylor. The jury will hear evidence of a suspect—who the government will assert

is Mr. Smith—shooting three people, killing two, and committing armed robbery of

others. If the jury believes that Mr. Smith engaged in violence, it will be due to the

evidence of violence presented, not the Court’s use of the term “crime of violence”

in jury instructions. Moreover, the jury will hear evidence of the shootings and

homicides regardless of whether Taylor is decided in Mr. Smith’s favor, because

the two homicides are also charged under an alternate theory that does not rely

on attempted Hobbs Act robbery being a crime of violence.13 Finally, the evidence

will make clear that there were only two homicides, and the jury will be instructed

that the government has charged the two homicides under different theories.

Accordingly, it is unlikely that the jury will be influenced by the “multiplicity” of the

counts.




are necessarily controlling of the action before the court.”).
13
   See Docket 102 at 6–7 (First Superseding Indictment). Counts 7 and 8 allege that Mr. Smith
“did knowingly use, brandish, and discharge a firearm during and in relation to a drug trafficking
crime.”


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Stay
Page 4 of 5
        Case 3:16-cr-00086-SLG Document 1104 Filed 07/23/21 Page 4 of 5
         Considerations of judicial economy do not support a stay in this case. Mr.

Smith is seeking a stay that could last—by his approximation—until July 1, 2022.14

This case has been pending since June 2016. To the extent the Court may need

to spend further time on this case after the Supreme Court’s resolution of Taylor,

that possibility is outweighed by the interests of the government,15 the victims’

families,16 and the public17 in having the trial in this case not unnecessarily

prolonged.

         In light of the foregoing, IT IS ORDERED that the motion at Docket 1097 is

DENIED.

         DATED this 23rd day of July, 2021, at Anchorage, Alaska.

                                                     /s/ Sharon L. Gleason
                                                     UNITED STATES DISTRICT JUDGE




14
     See Docket 1097 at 5.
15
     See Docket 1101 at 10.
16
   18 U.S.C. § 3771(a)(7) (Crime Victims’ Right Act setting forth rights of victims “to proceedings
free from unreasonable delay”).
17
  Cf. United States v. Ramirez-Cortez, 213 F.3d 1149, 1156 (9th Cir. 2000) (quoting United
States v. Lloyd, 125 F.3d 1263, 1268 (9th Cir. 1997) (“[T]he right to a speedy trial belongs not
only to the defendant, but to society as well.”).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Stay
Page 5 of 5
          Case 3:16-cr-00086-SLG Document 1104 Filed 07/23/21 Page 5 of 5
